Exhibit 10.1

 

FOURTH AMENDMENT TO FIFTH
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”), dated as of February 7, 2020, is by and among (i) HECLA
MINING COMPANY, a Delaware corporation, HECLA LIMITED, a Delaware corporation,
HECLA ALASKA LLC, a Delaware limited liability company, HECLA GREENS CREEK
MINING COMPANY, a Delaware corporation and HECLA JUNEAU MINING COMPANY, a
Delaware corporation (collectively, the “Borrowers”), (ii) each of the other
parties identified as “Other Loan Parties” on the signature pages hereto, (iii)
each of the banks and other financial institutions identified as “Lenders” on
the signature pages hereto (the “Lenders”), and (iv) THE BANK OF NOVA SCOTIA, as
the administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Fifth Amended and Restated Credit Agreement, dated as
of July 16, 2018 (as amended by that First Amendment dated as of May 8, 2019,
that Second Amendment dated as of July 15, 2019, that Third Amendment dated as
of August 23, 2019, and as further amended, supplemented, amended and restated
or otherwise modified prior to the date hereof, the “Existing Credit Agreement”
and, as amended by this Fourth Amendment, and as the same may be further
amended, supplemented, amended or restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, the Loan Parties party
thereto, the Lenders party thereto, and the Administrative Agent, the Lenders
have made commitments to extend certain credit facilities to the Borrowers.

 

WHEREAS, the parties hereto desire to further amend the Existing Credit
Agreement in accordance with the terms hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:

 

PART I
DEFINITIONS

 

SUBPART 1.1    Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Fourth Amendment,
including its preamble and recitals, have the following meanings:

 

“Administrative Agent” is defined in the recitals.

 

“Borrowers” is defined in the preamble.

 

“Credit Agreement” is defined in the recitals.

 

“Existing Credit Agreement” is defined in the recitals.

 

“Fourth Amendment” is defined in the preamble.

 

 

--------------------------------------------------------------------------------

 

 

“Fourth Amendment Effective Date” is defined in Subpart 4.1.

 

“Lenders” is defined in the preamble.

 

SUBPART 1.2    Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Fourth Amendment, including its preamble
and recitals, have the meanings provided in the Credit Agreement.

 

PART II 
AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Effective on (and subject to the occurrence of) the Fourth Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part II. Except as so amended, the Existing Credit Agreement and the other Loan
Documents shall continue in full force and effect.

 

SUBPART 2.1    Amendments. Effective as of the Fourth Amendment Effective Date
(as defined below) Section 1.1 of the Existing Credit Agreement is hereby
amended as follows:

 

(a)     Amendment to Section 1.1. Section 1.1 of the Existing Credit Agreement
is hereby amended as follows:

 

(i)      by adding the following defined terms therein in the appropriate
alphabetical order:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)       a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)      a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)     a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” is defined in Section 9.21.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Fourth Amendment” shall mean that certain Fourth Amendment to Fifth Amended and
Restated Credit Agreement dated February 7, 2020, by and among the Borrowers,
the other Loan Parties party thereto, the Lenders and the Administrative Agent.

 

2

--------------------------------------------------------------------------------

 

 

“Fourth Amendment Effective Date” shall mean the effectiveness date of the
Fourth Amendment.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” is defined in Section 9.21.

 

“Successful New Senior Notes Issuance” means the incurrence of Indebtedness
pursuant to Section 6.2(u) in an amount of not less than $400,000,000, the
proceeds of which are used solely to Refinance in whole or in part the Senior
Notes Indebtedness and to pay cost of issuance of such Indebtedness, including
underwriter’s discount.

 

“Supported QFC” is defined in Section 9.21.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or any Subsidiaries shall be a Swap Agreement.

 

“U.S. Special Resolution Regimes” is defined in Section 9.21.

 

(ii) by amending the definitions of “Commitment”, “Maturity Date”, “Secured
Debt”, “Senior Notes Refinancing”, “Total Debt” and “Total Net Leverage Ratio”
therein to read as follows:

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, expressed as an amount representing the maximum aggregate amount
of such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.4. Effective as of the Effective Date, the initial
amount of each Lender’s Commitment is set forth on Part A of Schedule 2.1, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable; provided however, commencing with (a) the Fourth
Amendment Effective Date and prior to the earlier of (i) the date on which the
Senior Notes Refinancing shall be consummated or (ii) the Revolver Increase
Date, the amount of each Lender’s Commitment shall be as set forth on Part B of
Schedule 2.1, and (b) the earlier of (i) the date on which the Senior Notes
Refinancing shall be consummated or (ii) the Revolver Increase Date, the amount
of each Lender’s Commitment shall be as set forth on Part A of Schedule 2.1.

 

3

--------------------------------------------------------------------------------

 

 

“Maturity Date” means February 7, 2023; provided that if as of the Springing
Maturity Date the Parent has not consummated the Senior Notes Refinancing, the
“Maturity Date” shall mean the Springing Maturing Date.

 

“Secured Debt” means, at any time, the outstanding principal amount of all
Indebtedness of the Parent and its Subsidiaries secured by Liens on any property
of any Loan Party (exclusive of Senior Notes Indebtedness secured on a
first-priority basis by any restricted cash and Cash Equivalent Investment
deposit in an amount not exceeding the amount of such restricted cash and Cash
Equivalent Investment deposit).

 

“Senior Notes Refinancing” means either (i) the repayment in full of the Senior
Notes Indebtedness or (ii) the deposit of cash and Cash Equivalent Investments
with the trustee for the Senior Notes Indebtedness in an amount, either in gross
or after giving effect to any investment income, that is sufficient to repay in
full the Senior Notes Indebtedness.

 

“Total Debt” means, at any time, the outstanding principal amount of all
Indebtedness of the Parent and its Subsidiaries of the type referred to in
clause (a), clause (b), clause (c), clause (e), clause (f) (other than Earn-out
Obligations (A) that have not been reduced to a fixed amount or (B) to the
extent such obligations may, in accordance with their terms, be satisfied at the
sole option of the obligor thereof at any time regardless of the happening of
any event by the delivery of Equity Interests (other than Redeemable Capital
Securities) of the Parent), clause (g) and clause (h), in each case of the
definition of “Indebtedness” (exclusive of (i)  Indebtedness secured on a
first-priority basis by any restricted cash deposit in an amount not exceeding
the amount of such restricted cash deposit, (ii) Senior Notes Indebtedness
secured on a first-priority basis by any restricted Cash Equivalent Investment
deposit in an amount not exceeding the amount of such restricted Cash Equivalent
Investment deposit and (iii) to the extent constituting Indebtedness, Designated
Preferred Stock) and any Contingent Liability (including for the benefit of
third parties) in respect of any of the foregoing.

 

4

--------------------------------------------------------------------------------

 

 

“Total Net Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of:

 

(a) (i) Total Debt outstanding on the last day of such Fiscal Quarter
(calculated without giving effect to any reclamation related bonds in the
aggregate equal to or less than $65 million), less (ii) the amount of
unencumbered cash then held by the Parent and its Subsidiaries (provided, that
if the aggregate principal amount of Indebtedness outstanding under Section
6.2(u) at such time equals or exceeds $550,000,000, the amount of unencumbered
cash for purposes of this clause (a)(ii) shall not exceed $50,000,000), to

 

(b) EBITDA computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters.

 

(iii) by deleting the definitions of “Convertible Net Cash Proceeds”, “Permitted
Bond Hedge Transaction” and “Permitted Warrant Transaction” therein in their
entirety;

 

(iv)     by amending and restating clause (c) of the definition of “Change in
Control” to read as follows:

 

“(c) the occurrence of any “Change in Control” (or similar term) under (and as
defined in) any Subordinated Debt Document or Designated Preferred Stock
Document or the Senior Notes Documents or the documents evidencing Indebtedness
incurred under Section 6.2(u) (including in any document evidencing the
Refinancing thereof); or”

 

(v)     by amending and restating clause (e) of the definition of “EBITDA” to
read as follows:

 

“(e)     to the extent deducted in determining Net Income, any fees, costs and
expenses paid by the Borrowers in respect of the Klondex Related Transactions
and the issuance of Indebtedness permitted under Section 6.2(u) and the purchase
and redemption of the Aurizon Acquisition Notes.”

 

(b)     Amendment to Section 2.1. Section 2.1 of the Existing Credit Agreement
is hereby amended by amending and restating the last sentence thereof to read as
follows:

 

“As of the Fourth Amendment Effective Date and until the earlier of (i) the date
on which the Senior Notes Refinancing shall be consummated or (ii) the Revolver
Increase Date, the aggregate Commitment amount shall be equal to $150,000,000.”

 

(c)     Amendment to Section 2.6(b). Section 2.6(b) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

5

--------------------------------------------------------------------------------

 

 

“(b)     The Borrowers may, at any time, reduce or terminate the Commitments or
may terminate or reduce the Commitments that would be available on the earlier
of the consummation of the Senior Notes Refinancing or the Revolver Increase
Date; provided, that each partial reduction of the Commitments and Commitments
that would be available on the earlier of the consummation of the Senior Notes
Refinancing or the Revolver Increase Date shall be in a minimum aggregate amount
of $1,000,000 or in an integral multiple of $500,000 in excess thereof.”

 

(d)     Amendment to Section 2.9(a). Section 2.9(a) of the Existing Credit
Agreement is hereby amended by replacing the text “the Revolver Increase Date”
therein with “the earlier of the consummation of the Senior Notes Refinancing or
the Revolver Increase Date”.

 

(e)     Amendment to Section 3.32(b). Section 3.32(b) of the Existing Credit
Agreement is hereby amended by replacing the text “July __, 2018” therein with
“July 16, 2018”.

 

(f)     Amendment to Section 5.1(s). Section 5.1(s) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(s) upon the occurrence thereof, notice of the occurrence of a Successful New
Senior Notes Issuance and the Senior Notes Refinancing.”

 

(g)     Amendment to Section 4.3. Section 4.3 of the Existing Credit Agreement
is hereby amended by replacing the text “Prior to October 31, 2018, the” therein
with “The”.

 

(h)     Amendment to Section 5.8. Section 5.8 of the Existing Credit Agreement
is hereby amended by amending and restating the first sentence thereof to read
as follows:

 

“The proceeds of the Loans shall be used only for the purposes of (a) repaying
any outstanding Obligations (as defined in the Existing Credit Agreement) on the
Effective Date, and (b) for the general working capital and corporate purposes
of the Parent and its Subsidiaries; provided that, proceeds of the Loans in an
aggregate amount not to exceed $100,000,000 may be used on or before August 7,
2020 to refinance any outstanding Senior Notes Indebtedness so long as,
immediately after giving effect to the making of such Loans, a Successful New
Senior Notes Issuance and the Senior Notes Refinancing shall each be
consummated.”

 

(i)      Amendment to Section 6.1(b). Section 6.1(b) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

6

--------------------------------------------------------------------------------

 

 

“(b)     Total Net Leverage Ratio. The Loan Parties shall not permit the Total
Net Leverage Ratio:

 

(i)     as of the last day of the Fiscal Quarter ending December 31, 2019, and
calculated for the period of four consecutive Fiscal Quarters ending on such
date, to be greater than 6.00:1.00;

 

(ii)     as of the last day of any Fiscal Quarter ending on or after March 31,
2020 but on or prior to June 30, 2020, and calculated for the period of four
consecutive Fiscal Quarters ending on such date, to be greater than 4.25:1.00;
and

 

(iii)     as of the last day of any Fiscal Quarter ending September 30, 2020 and
thereafter, and calculated for the period of four consecutive Fiscal Quarters
ending on such date, to be greater than 4.00:1.00.”

 

(j)     Amendment to Section 6.2(e). Section 6.2(e) of the Existing Credit
Agreement is hereby amended by replacing all references to “the Revolver
Increase Date” therein with “the earlier of the consummation of the Senior Notes
Refinancing or the Revolver Increase Date”.

 

(k)     Amendment to Section 6.2(k). Section 6.2(k) of the Existing Credit
Agreement is hereby amended by replacing the text “the Revolver Increase Date”
therein with “the earlier of the consummation of the Senior Notes Refinancing or
the Revolver Increase Date”.

 

(l)      Amendment to Section 6.2(s). Section 6.2(s) of the Existing Credit
Agreement is hereby amended by deleting the text “including without limitation,
the Aurizon Acquisition Notes,” therein.

 

(m)     Amendment to Section 6.2(u). Section 6.2(u) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(u)     Indebtedness of the Parent consisting of senior unsecured notes issued
in one or more series from time to time in an aggregate principal amount not to
exceed $650,000,000 at any time outstanding, having a maturity date no earlier
than February 7, 2025, having terms that are substantially consistent with then
prevailing market terms for senior unsecured notes for issuers similar to the
Parent, having financial covenants or ratios (to the extent that they are
maintenance covenants) that are no more restrictive than those set forth in
Section 6.1, and which does not require any scheduled payment or repayment
within one year following the Maturity Date at the time of issuance, together
with the Guarantees issued in connection therewith (together with any
Refinancing), provided that such Indebtedness, shall not, in whole or in part,
(a) upon the happening of an event or passage of time mature or be required to
be redeemed or required to be repurchased (for consideration other than shares
of common stock of the Parent) on or prior to the one-year anniversary of the
Maturity Date (at the time the notes are issued), except to the extent such
mandatory redemption is required pursuant to a customary asset disposition or
change of control provision which expressly provides that all indebtedness that
may be required to be redeemed or prepaid on account of the relevant asset
disposition or change of control shall have been redeemed or prepaid prior to,
or simultaneous with, any such redemption of such Indebtedness, (b) be
redeemable at the option of the holder thereof (for consideration other than
shares of common stock of the Parent) at any time prior to such date or (c) be
convertible into or exchangeable for Indebtedness or other debt securities of
the Parent or any of its Subsidiaries at any time prior to such anniversary;”

 

7

--------------------------------------------------------------------------------

 

 

(n)     Amendment to Section 6.2(v). Section 6.2(v) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(v)     [Reserved];”

 

(o)     Amendment to Section 6.2(w). Section 6.2(w) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(w)     [Reserved]; and”

 

(p)     Additional Amendment to Section 6.2. The proviso at the end of Section
6.2 of the Existing Credit Agreement is hereby amended by replacing the text “,
(u), (v) and (w)” in clause (i) thereof with “and (u)”, by deleting the text
“and (v)” in clause (ix) thereof, by deleting the term “and” at the end of
clause (ix) thereof and by adding the following text at the end thereof:

 

“, and (xi) if the aggregate principal amount of Indebtedness outstanding under
subsection (u) above exceeds $600,000,000, the aggregate Commitments shall be
automatically reduced by an amount equal to (x) the aggregate principal amount
of Indebtedness outstanding under subsection (u) above minus $600,000,000, which
reduction shall be made ratably among the Lenders in accordance with their
respective applicable Commitments”.

 

(q)     Amendment to Section 6.8. Section 6.8 of the Existing Credit Agreement
is hereby amended by adding the term “and” at the end of clause (k) thereof, by
replacing the semicolon at the end of clause (l) thereof with a period, by
deleting clause (m) thereof in its entirety, and by replacing the text “the
Revolver Increase Date” in the last sentence thereof with “the earlier of the
consummation of the Senior Notes Refinancing or the Revolver Increase Date”.

 

(r)     Amendment to Section 6.12(f). Section 6.12(f) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(f)     the Senior Notes Documents or other documents evidencing Indebtedness
incurred under Section 6.2(u), other than any amendment, supplement, waiver or
modification which (i) extends the date or reduces the amount of any required
repayment, prepayment or redemption of the principal of such Indebtedness, (ii)
reduces the rate or extends the date for payment of the interest, premium (if
any) or fees payable on such Indebtedness or (iii) makes the covenants, events
of default or remedies in such Senior Notes Documents less restrictive on the
Parent or any of its Subsidiaries.”

 

8

--------------------------------------------------------------------------------

 

 

(s)     Amendment to Section 6.14.     Section 6.14 of the Existing Credit
Agreement is hereby amended by deleting the text “Section 6.2(v), Section
6.2(w),” in clause (c) thereof and deleting the text “, Section 6(v), Section
6.2(w)” in the proviso at the end thereof.

 

(t)     Amendment to Section 6.15. Section 6.15 of the Existing Credit Agreement
is hereby amended by adding the following text at the end of clause (b) thereof:
“, except to the extent permitted under Section 5.8”.

 

(u)     Amendment to Section 6.16. Section 6.16 of the Existing Credit Agreement
is hereby amended by adding the term “or” at the end of clause (c) thereof and
deleting the following text in its entirety: “, or (e) the issuance of Parent’s
common stock in settlement of the Permitted Warrant Transaction”.

 

(v)     Amendment to Section 6.18(b). Section 6.18(b) of the Existing Credit
Agreement is hereby amended by replacing the text “, (u), (v) or (w)” therein
with “or (u)”.

 

(w)     Amendment to Section 6.18(d). Section 6.18(d) of the Existing Credit
Agreement is hereby amended by replacing the text “, (u), (v) and (w)” therein
with “and (u)”.

 

(x)     Amendment to Section 6.19(b). Section 6.19(b) of the Existing Credit
Agreement is hereby amended by replacing the text “, (u), (v) or (w)” therein
with “or (u)”.

 

(y)     Amendment to Article IX.     Article IX of the Existing Credit Agreement
is hereby amended by adding a new Section 9.21 therein to read as follows:

 

9

--------------------------------------------------------------------------------

 

 

“SECTION 9.21     Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”

 

(z)     Amendment to Schedule 9.1. Schedule 9.1 of the Existing Credit Agreement
is hereby amended and restated in its entirety with Annex A attached hereto.

 

PART III

AFFIRMATION AND CONSENT

 

SUBPART 3.1      Affirmation and Consent. Each of the Loan Parties confirms that
it has received a copy of this Fourth Amendment and restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the other Loan Documents to which it is a party, effective as of the date
hereof, after giving effect to this Fourth Amendment.

 

PART IV
CONDITIONS TO EFFECTIVENESS

 

SUBPART 4.1      Amendment Effective Date. This Fourth Amendment shall be and
become effective as of the date (the “Fourth Amendment Effective Date”) when the
last of all of the conditions set forth in this Part IV shall have been
satisfied.

 

SUBPART 4.2    Execution of Counterparts of Fourth Amendment. The Administrative
Agent shall have received counterparts satisfactory to the Administrative Agent
of this Fourth Amendment, which collectively shall have been duly executed on
behalf of each Borrower, each of the other Loan Parties, each Lender and the
Administrative Agent.

 

10

--------------------------------------------------------------------------------

 

 

SUBPART 4.3      Representations and Warranties. The representations and
warranties contained in Subpart 5.4 shall be true and correct in all material
respects (and, to the extent any of such representations and warranties are
qualified by materiality in their own right, such representations and warranties
shall be true and correct in all respects) on and as of the Fourth Amendment
Effective Date.

 

SUBPART 4.4      Costs and Expenses, etc. The Administrative Agent shall have
received for its account and the account of each Lender, all fees, costs and
expenses due and payable pursuant to that certain Fee Letter dated as of the
date hereof by and among the Borrowers, the Administrative Agent and the
Lenders, and Section 9.3 of the Credit Agreement, if then invoiced, or any other
Loan Document.

 

PART V
MISCELLANEOUS

 

SUBPART 5.1      Cross-References. References in this Fourth Amendment to any
Part or Subpart are, unless otherwise specified, to such Part or Subpart of this
Fourth Amendment.

 

SUBPART 5.2      Instrument Pursuant to Existing Credit Agreement. This Fourth
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.

 

SUBPART 5.3      References in Other Loan Documents. At such time as this Fourth
Amendment shall become effective pursuant to the terms of Part IV, all
references in the Loan Documents to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended by this Fourth Amendment.

 

SUBPART 5.4      Representations and Warranties of the Loan Parties. Each Loan
Party hereby represents and warrants that (a) it has the requisite power and
authority to execute, deliver and perform this Fourth Amendment, (b) it is duly
authorized to, and has been authorized by all necessary action, to execute,
deliver and perform this Fourth Amendment, (c) the representations and
warranties contained in Article III of the Credit Agreement and applicable to
such Loan Party are true and correct in all material respects (and, to the
extent any of such representations and warranties are qualified by materiality
in their own right, such representations and warranties shall be true and
correct in all respects) on and as of the date hereof as though made on and as
of such date (except for those which expressly relate to an earlier date) and
(d) no Default or Event of Default exists under the Credit Agreement on and as
of the date hereof after giving effect to the amendments contained herein.

 

SUBPART 5.5      Counterparts. This Fourth Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of executed counterparts of this Fourth Amendment by
telecopy or other electronic transmission shall be effective as an original and
shall constitute a representation that an original will be delivered.

 

11

--------------------------------------------------------------------------------

 

 

SUBPART 5.6      Full Force and Effect; Limited Amendment. Except as expressly
amended or waived hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Loan Party which
would require the consent of the Lenders under the Existing Credit Agreement or
any of the Loan Documents.

 

SUBPART 5.7      Governing Law. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SUBPART 5.8      Successors and Assigns. This Fourth Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

* * * * *

 

12

--------------------------------------------------------------------------------

 

 

Each of the parties hereto has caused a counterpart of this Fourth Amendment to
be duly executed and delivered as of the date first above written.

 

BORROWERS:  HECLA ALASKA LLC,  

a Delaware limited liability company

 

By:  Hecla Mining Company,
        its Managing Member


By:./s/Philips S. Baker, Jr.                                                   
 

     Philips S. Baker, Jr.

     President & CEO of Managing
     Member

     

HECLA GREENS CREEK MINING

COMPANY, a Delaware corporation

         

By: /s/ Lauren M Roberts                                                      

      Lauren M. Roberts
      Vice President

 

 

HECLA JUNEAU MINING COMPANY,

a Delaware corporation
 


By: /s/ Lauren M Roberts                                                      

      Lauren M. Roberts
      Vice President

 

HECLA LIMITED,

a Delaware corporation


By: /s/ Lauren M Roberts                                                      

      Lauren M. Roberts
      President

 

HECLA MINING COMPANY,

a Delaware corporation

 

By:./s/Philips S. Baker, Jr.                                                   
 

      Philips S. Baker, Jr.

      President & CEO

                   

Fourth Amendment

 

 

--------------------------------------------------------------------------------

 

 

OTHER LOAN PARTIES:        

BURKE TRADING INC., 

a Delaware corporation

         

By: /s/ Lauren M Roberts                                                    

Lauren M. Roberts
President

 

HECLA ADMIRALTY COMPANY,

a Delaware corporation


By: /s/ Lauren M Roberts                                                    

Lauren M. Roberts
President

 

Silver Hunter Mining Company,
a Delaware corporation

 

 

     

By: /s/ Lauren M Roberts                                                      

Lauren M. Roberts 
President

      RIO GRANDE SILVER, INC.,
a Delaware corporation          

By: /s/ Lauren M Roberts                                                      

Lauren M. Roberts 
President

      HECLA SILVER VALLEY, INC.,
a Delaware corporation          

By: /s/ Lauren M Roberts                                                      

Lauren M. Roberts 
President

 

Fourth Amendment

 

 

--------------------------------------------------------------------------------

 

 

 

HECLA MC SUBSIDIARY, LLC,

a Delaware limited liability company



By:/s/Daniel A. Nelson                                                      

      Daniel A. Nelson

      President

 

HECLA MONTANA, INC.,

a Delaware corporation



By:/s/Luther J. Russell                                                       

      Luther J. Russell

      President

 

REVETT SILVER COMPANY,

a Montana corporation

 



By:/s/Luther J. Russell                                                       

      Luther J. Russell

      President & CEO

 

TROY MINE INC.,

a Montana corporation

 



By:/s/Luther J. Russell                                                       

      Luther J. Russell

      President

 

Fourth Amendment

 

 

--------------------------------------------------------------------------------

 

 

 

RC RESOURCES, INC.,

a Montana corporation



By:/s/Luther J. Russell                                                       

      Luther J. Russell

      President

 

REVETT EXPLORATION, INC.,

a Montana corporation



By:/s/Luther J. Russell                                                       

      Luther J. Russell

      President

 

REVETT HOLDINGS, INC.,

a Montana corporation



By:/s/Luther J. Russell                                                       

      Luther J. Russell

      President

 

MINES MANAGEMENT, INC.,

an Idaho corporation



By:/s/Kurt Allen                                                               
 

      Kurt Allen

      President

 

NEWHI, INC.,

a Washington corporation



By:/s/Kurt Allen                                                               
 

      Kurt Allen

      President

 

Fourth Amendment

 

 

--------------------------------------------------------------------------------

 

 

 

MONTANORE MINERALS CORP.,

a Delaware corporation



By:/s/Kurt Allen                                                         

      Kurt Allen

      President

 

KLONDEX HOLDINGS (usa) iNC., a Nevada

corporation

 

By: /s/ Lauren M Roberts                                                    

      Lauren M. Roberts
      President

 

klondex gold & silver mining

coMPANY, a Nevada corporation

 

By: /s/ Lauren M Roberts                                                    

     Lauren M. Roberts
     President

 

KLONDEX MIDAS holdings limited, , a

Nevada corporation

 

 

By: /s/ Lauren M Roberts                                                    

     Lauren M. Roberts
     President

 

klondex midas operations inc.,
a Nevada corporation

 

 

By: /s/ Lauren M Roberts                                                    

     Lauren M. Roberts
     President

 

klondex aurora mine inc.,

a Nevada corporation

 

 

By: /s/ Lauren M Roberts                                                    

     Lauren M. Roberts
     President

 

Fourth Amendment

 

 

--------------------------------------------------------------------------------

 

 

 

klondex hollister mine inc.,
a Nevada corporation

 

 

By: /s/ Lauren M Roberts                                                    

     Lauren M. Roberts
     President

 

HECLA QUEBEC INC./HECLA QUÉBEC

INC., a Canadian federal corporation

 

By: /s/ Lauren M Roberts                                                   

     Lauren M. Roberts
     President

 

Fourth Amendment

 

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT: THE BANK OF NOVA SCOTIA,   as Administrative Agent        
 

By:/s/Clement Yu                                                               
     Name: Clement Yu
     Title: Director

 

 

 

By:/s/Ryan Moonilal                                                          
      Name: Ryan Moonilal

      Title: Analyst

     

Fourth Amendment

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:  THE BANK OF NOVA SCOTIA,   as a Lender          

By:/s/Kurt Foellmer                                                           
     Name: Kurt Foellmer
     Title: Director

 

 

 

By:/s/Stephen MacNeil                                                      
      Name: Stephen MacNeil

      Title: Director


    Fourth Amendment
 

 

--------------------------------------------------------------------------------

 

 

 

ING CAPITAL LLC, as a Lender



By:/s/Remko van de Water                                                
     Name: Remko van de Water

     Title: Managing Director



By:/s/Brian Gorski                                                             
     Name: Brian Gorski

     Title: Vice President

 

  Fourth Amendment

 

 

--------------------------------------------------------------------------------

 

 

 

Canadian Imperial Bank of Commerce,

as a Lender



By:/s/Jens Paterson                                                             
     Name: Jens Paterson

     Title: Executive Director



By:/s/Kazim Mehdi                                                            
     Name: Kazim Mehdi

     Title: Executive Director

 

   Fourth Amendment

 

 

--------------------------------------------------------------------------------

 

 

 

JPMorgan Chase Bank, N. A.,
as a Lender

 

 

By:/s/James Shender                                                          
     Name: James Shender

     Title: Executive Director

 

Fourth Amendment

 

 

--------------------------------------------------------------------------------

 

 

Annex A

SCHEDULE 9.1

 

 

LIBOR OFFICE; DOMESTIC OFFICE; CONTACT INFORMATION

 

The Bank of Nova Scotia (as Administrative Agent, Issuing Bank, Co-Lead
Arranger, Co-Bookrunner and Lender) shall be contacted as follows:

 

 

Contact for notices:

Contact for Administration and Operational Matters:

   

Attn: Director & Head of Agency Services

 

The Bank of Nova Scotia

Corporate Banking – Global Loan Syndications

40 King Street West

Scotia Plaza, 62nd Floor

Toronto, Ontario

M5W 2X6

Canada

 

Email: agency.services@scotiabank.com

 

With a copy to:

 

Stephen MacNeil

Kurt Foellmer

 

The Bank of Nova Scotia

Corporate Banking – Global Loan Syndications

40 King Street West

Scotia Plaza, 62nd Floor

Toronto, Ontario

M5W 2X6

Canada

 

Tel.Nos.: (416) 866-6788

                (604) 601-1556

 

Email:

           stephen.macneil@scotiabank.com

           kurt.foellmer@scotiabank.com

Attn: Senior Manager

 

The Bank of Nova Scotia

720 King Street West

2nd Floor

Toronto, Ontario

M5V 2T3

Canada

 

Email: GWSLoanOps.CdnAgency@scotiabank.com

 

Schedule 9.1-1

--------------------------------------------------------------------------------

 

 

ING Capital LLC (as Co-Lead Arranger, Co-Bookrunner and Lender) shall be
contacted as follows:

 

 

Contact for notices:

     

Remko van de Water/James Gordon

 

ING Capital LLC

1133 Avenue of the Americas

New York, NY 10019

 

Tel. Nos: (646) 424-6084

                (646) 424-6913

 

Fax No.: (646) 424-7484

 

Emails: remko.van.de.water@ ing.com

              james.gordon@ing.com  

 

Schedule 9.1-2

--------------------------------------------------------------------------------

 

 

Canadian Imperial Bank of Commerce (as Co-Lead Arranger, Co-Bookrunner and
Lender) shall be contacted as follows:

 

Contact for notices:

Contact for Administration and Operational Matters:

   

Jens Paterson

CIBC

161 Bay Street, 8th Floor

Toronto, ON

M5J 2S8

 

Email: Jens.paterson@cibc.com

Tel. No.: (416) 594-8316

 

Ian Curry

CIBC

161 Bay Street

Toronto, ON

M5J 2S8

 

Email: Ian.curry@cibc.com

Tel. No.: (416) 248-3409

Karin Kinch

CIBC

595 Bay Street, 5th Floor

Toronto, ON

M5G 2C2

 

Email: Karin.kinch@cibc.com

Tel. No.: (416) 980-5855

 

Lili Hagoriles

CIBC

595 Bay Street, 5th Floor

Toronto, ON

M5G 2C2

 

Email: Lili.hagoriles@cibc.ca

Tel. No.: (416) 542-4525

Fax: (416) 980-5855

   

Schedule 9.1-3

--------------------------------------------------------------------------------

 

 

The Borrowers shall be contacted as follows:

 

Names of Borrowers:

Notice Address of each Borrower:

   

Hecla Mining Company

Hecla Limited

Hecla Alaska, LLC

Hecla Greens Creek Mining Company

Hecla Juneau Mining Company

6500 N. Mineral Drive, Suite 200

Coeur d'Alene, ID 83815-9408

 

Attention: Lindsay Hall, Chief Financial Officer

                  and

                  Russel Lawlar, Treasury Manager,

                  Hecla Limited

 

Phone:       (208) 769-4102

 

Email: LHall@hecla-mining.com

            rlawlar@hecla-mining.com

 

with copies to:

 

6500 N. Mineral Drive, Suite 200

Coeur d'Alene, ID 83815-9408

 

Attention:David C. Sienko – Vice President & General Counsel

 

Fax: 208-209-1278

 

Email: DSienko@hecla-mining.com

 

Schedule 9.1-4